DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SAMUEL CLARKE,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-1051

                              [July 29, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas J. Coleman,
Judge; L.T. Case No. 13-14397CF10A.

   Robert David Malove of The Law Office of Robert David Malove, P.A.,
Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.